Citation Nr: 0825916	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  00-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
a lumbar spine disability, rated 10 percent disabling from 
June 6, 1999 and 20 percent disabling from October 25, 2007.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to March 
1993 and from August 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which assigned a 10 percent 
rating for a lumbar spine disability and 10 percent for 
seborrheic dermatitis, effective June 6, 1999.  The Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) to consider new regulations that went into effect 
during the pendency of the appeal.  In December 2007, the RO 
assigned an increased evaluation of 20 percent for the lumbar 
spine disability, effective October 25, 2007.

The issue of entitlement to a higher initial evaluation for 
seborrheic dermatitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 25, 2003, the veteran's 
lumbar spine disability was not manifested by a moderate 
limitation of lumbar motion or any incapacitating episodes 
requiring bed rest prescribed by a physician.

2.  For the period from September 26, 2003 to October 24, 
2007, the veteran's lumbar spine disability was not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or any incapacitating episodes requiring bed rest 
prescribed by a physician.

3.  For the period since October 25, 2007, the veteran's 
lumbar spine disability was not manifested by 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; or any incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSIONS OF LAW

1.  For the period from June 6, 1999 to October 24, 2007, the 
criteria for a rating in excess of 10 percent for a lumbar 
spine disability have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235 to 5243 (2007).

2.  For the period from October 25, 2007 to the present, the 
criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" have been employed in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by the 
Board's July 2003 remand order and subsequent development 
letters from the AMC.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) a slight 
limitation of motion warranted a 10 percent disability 
rating; a moderate limitation of motion warranted a 20 
percent disability rating; and a severe limitation of lumbar 
motion warranted a 40 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.

New regulations (effective on and after September 26, 2003)

A lumbar disorder such as that presented in this case is 
evaluated under the general formula for back disorders.  See 
38 C.F.R. § 4.71a (2007).  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a. 

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Id.


Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

From June 6, 1999 to October 24, 2007

When the veteran's service-connected lumbar spine disability 
is evaluated under the old rating criteria, and in light of 
all pertinent medical records, including reported degrees of 
lumbar motion, and effects of pain on use (38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), the 
Board finds that the disorder is productive of no more than 
slight limitation of motion, warranting a 10 percent 
evaluation under Diagnostic Code 5292.  The November 1999 VA 
examination showed flexion to 95 degrees, extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotations to 35 degrees.  There was no 
objective evidence of painful motion on any movements of the 
lumbar spine.  There was objective evidence of weakness of 
the left ankle dorsiflexor muscle; extensor hallucis longus 
with a muscle strength graded 4 or 5.  There was no 
tenderness to palpation on lumbar paravertebral muscles.  
Through MRI, the VA examiner diagnosed L3-L4, L4-L5 bulging 
disc and small posterolateral herniated disc at L5-S1.

The veteran underwent a second VA examination for his spine 
in April 2002.  This examination also supports a 10 percent 
rating under the old regulations.  This examination showed 
flexion to 85 degrees, extension to 25 degrees, right and 
left lateral flexion to 25 degrees.  The veteran complained 
of intermittent sharp low back pain, which increases with 
prolonged standing and sitting.  There was low back pain 
daily.

From September 2002, the disability may be rated based upon 
incapacitating episodes.  However, the November 1999 and 
April 2002 VA examinations showed no evidence of any 
incapacitating episodes.

Under the new regulations, no higher than a 10 percent rating 
is assignable for the period from June 6, 1999 to October 24, 
2007.  The veteran's forward flexion was always greater than 
60 degrees and there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

From October 25, 2007 to Present

The veteran's lumbar spine disability warrants a rating no 
greater than 20 percent for this period.  VA conducted a 
third examination of the veteran's spine in October 2007.  
The examination showed flexion to 60 degrees with pain at 50 
degrees, extension to 20 degrees with pain beginning at 5 
degrees, right and left lateral flexion to 20 degrees, 
rotation to the right and left to 25 degrees.  His gait was 
antalgic and became more antalgic after three repetitions.  
The next higher rating for the lumbar spine is 40 percent, 
which is not assignable here because forward flexion of the 
thoracolumbar spine was greater than 30 degrees and there was 
no ankylosis.

No rating is warranted under the criteria for incapacitating 
episodes.  The veteran submitted statements from co-workers 
indicating that the veteran has missed days from work and had 
to resign from the National Guard.  However, there is no 
evidence that a physician prescribed bed rest during these 
periods, which is the standard required by Diagnostic Code 
5293.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's February 2004 notice letter met all of the 
requirements noted above, including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to her claims are received by VA.  The 
Board acknowledges that this notice was after the initial 
unfavorable decision on the claim.  However, any prejudice to 
the veteran was corrected by the Board's July 2003 remand for 
additional development.


Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.  In 
addition, the veteran was provided the specific notice 
required by Dingess in September and December 2006.  The 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  In addition, he was later provided 
with information concerning relevant diagnostic codes and 
their application, and made statements indicating actual 
knowledge of what would be required for the increased 
evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations.


ORDER

For the period from June 6, 1999 to October 24, 2007, 
entitlement to an initial disability evaluation in excess of 
10 percent for a lumbar spine disability is denied.

For the period from October 24, 2007 to the present, 
entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disability is denied.




REMAND

The Board's July 2003 remand ordered, among other things, a 
dermatological examination to include color photographs of 
the affected areas.  The October 2007 VA examination report 
indicates that photographs were ordered, but they are not in 
the claims file.  The claims file contains photographs from 
August 2002.  However, more current descriptions indicate 
that the veteran's condition has worsened since that time.  
Note (3) of 38 C.F.R. § 4.118, Diagnostic Code 7800 states 
that unretouched color photographs should be taken into 
consideration when evaluating skin conditions under the 
diagnostic code's criteria. 

Consequently, the Board finds that another remand is 
necessary to ensure due process and afford the veteran every 
consideration with respect to the issue on appeal.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the color photographs ordered 
during the October 2007 VA examination and 
associate with the claims file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


